Ludelinu, C. J.
This case is similar to the suit of Charles Case, Receiver, etc., v. Berwin.
For the reasons given in that ca^e, it is ordered, adjudged and decreed that the judgment of the district court bo avoided and reversed, and that the plaintiff have judgment against the defendant for the sum of nine hundred and sixty dollars, with six per centum per. annum interest, from the first of Juno, 1866, to the first day oi June, 1867, and eight per centum per annum interest thereafter until paid, and the costs iu both courts. ‘It is further ordered that the vendor’s privilege and the special mortgage retained on the property sold bo recognized and made executory.
Justices Howell and ITowe arc recused in this case.